      Case 2:20-cv-00114-JTR    ECF No. 19    filed 03/01/21   PageID.4149 Page 1 of 18




 1
 2
 3
 4                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
 5                                                                EASTERN DISTRICT OF WASHINGTON



 6                                                                 Mar 01, 2021
                                                                       SEAN F. MCAVOY, CLERK
 7
 8                           UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   DELISHA H.,                                  No. 2:20-CV-00114-JTR
12
                  Plaintiff,                      ORDER GRANTING PLAINTIFF’S
13                                                MOTION FOR SUMMARY
14                      v.                        JUDGMENT AND REMANDING FOR
                                                  ADDITIONAL PROCEEDINGS
15   ANDREW M. SAUL,
16   COMMISSIONER OF SOCIAL
     SECURITY,
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 16, 17. Attorney Christopher Dellert represents Delisha H. (Plaintiff); Special
21
     Assistant United States Attorney Katherine Watson represents the Commissioner
22
     of Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 5. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS Plaintiff’s Motion for Summary
25
     Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 1
      Case 2:20-cv-00114-JTR    ECF No. 19    filed 03/01/21   PageID.4150 Page 2 of 18




 1                                    JURISDICTION
 2         Plaintiff filed an application for Disability Insurance Benefits on June 3,
 3   2014, alleging disability since April 24, 2014, due to Postural Orthostatic
 4   Tachycardia Syndrome (POTS) and thoracic outlet syndrome. Tr. 71. The
 5   application was denied initially and upon reconsideration. Tr. 104-06, 108-09.
 6   Administrative Law Judge (ALJ) Laura Valente held hearings on July 12, 2016 and
 7   November 17, 2016. Tr. 37-69. The ALJ issued an unfavorable decision on
 8   February 22, 2017. Tr. 18-30. Plaintiff requested review of the ALJ’s decision by
 9   the Appeals Council and the Appeals Council denied the request for review on
10   October 12, 2017. Tr. 1-5. Plaintiff filed an action in this court on December 12,
11   2017 and on October 15, 2018, Chief Judge Thomas O. Rice issued an order
12   remanding the claim for further proceedings. Tr. 1420-33.
13         ALJ Valente held a remand hearing on December 17, 2019, Tr. 1316-54, and
14   issued a second unfavorable decision on January 16, 2020. Tr. 1288-1302. Plaintiff
15   did not request review by the Appeals Council and the Appeals Council did not
16   review the claim; the ALJ’s 2020 decision is therefore the final decision of the
17   Commissioner. Tr. 1286. Plaintiff filed this action for judicial review on March 23,
18   2020. ECF No. 1.
19                               STATEMENT OF FACTS
20         Plaintiff was born in 1976 and was 43 years old as of her date last insured in
21   2019. Tr. 1301. She has a Bachelor’s degree in psychology and worked as a claims
22   adjudicator for the Social Security Administration for 11 years. Tr. 235, 751. She
23   developed significant left arm pain in a work-related injury, which was diagnosed
24   as thoracic outlet syndrome. Tr. 322, 751. In 2014, likely in response to her
25   thoracic outlet syndrome, she began having episodes of dizziness, lightheadedness,
26   and syncope, which was eventually diagnosed as POTS. Tr. 492, 502, 506-07. In
27   December 2014 she underwent decompression surgery for her thoracic outlet
28   syndrome, which provided some relief of her symptoms, but she continued to have


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 2
      Case 2:20-cv-00114-JTR     ECF No. 19    filed 03/01/21   PageID.4151 Page 3 of 18




 1   neck and arm pain and occasional POTS symptoms. Tr. 882, 845-46, 3596. She
 2   was subsequently diagnosed with fibromyalgia, based on wide-spread pain and
 3   fatigue. Tr. 524.
 4                               STANDARD OF REVIEW
 5         The ALJ is responsible for determining the reliability of the claimant’s
 6   allegations, resolving conflicts in medical testimony, and resolving ambiguities.
 7   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The ALJ’s determinations
 8   of law are reviewed de novo, with deference to a reasonable interpretation of the
 9   applicable statutes. McNatt v. Apfel, 201 F.3d 1084, 1087 (9th Cir. 2000). The
10   decision of the ALJ may be reversed only if it is not supported by substantial
11   evidence or if it is based on legal error. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th
12   Cir. 1999). Substantial evidence is defined as being more than a mere scintilla, but
13   less than a preponderance. Id. at 1098. Put another way, substantial evidence is
14   such relevant evidence as a reasonable mind might accept as adequate to support a
15   conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971). If the evidence is
16   susceptible to more than one rational interpretation, the Court may not substitute its
17   judgment for that of the ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner
18   of Social Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence
19   supports the administrative findings, or if conflicting evidence supports a finding
20   of either disability or non-disability, the ALJ’s determination is conclusive.
21   Sprague v. Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a
22   decision supported by substantial evidence will be set aside if the proper legal
23   standards were not applied in weighing the evidence and making the decision.
24   Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
25   1988).
26                       SEQUENTIAL EVALUATION PROCESS
27         The Commissioner has established a five-step sequential evaluation process
28   for determining whether a person is disabled. 20 C.F.R. § 404.1520(a); Bowen v.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 3
      Case 2:20-cv-00114-JTR     ECF No. 19    filed 03/01/21   PageID.4152 Page 4 of 18




 1   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
 2   proof rests upon the claimant to establish a prima facie case of entitlement to
 3   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
 4   claimant establishes that a physical or mental impairment prevents the claimant
 5   from engaging in past relevant work. 20 C.F.R. § 404.1520(a)(4). If a claimant
 6   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
 7   shifts to the Commissioner to show (1) the claimant can make an adjustment to
 8   other work; and (2) the claimant can perform specific jobs that exist in the national
 9   economy. Batson v. Commissioner of Social Sec. Admin., 359 F.3d 1190, 1193-
10   1194 (2004). If a claimant cannot make an adjustment to other work in the national
11   economy, the claimant will be found disabled. 20 C.F.R. § 404.1520(a)(4)(v).
12                           ADMINISTRATIVE FINDINGS
13         On January 16, 2020, the ALJ issued a decision finding Plaintiff was not
14   disabled as defined in the Social Security Act. Tr. 1288-1302.
15         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
16   activity from the alleged onset date through her date last insured. Tr. 1290.
17         At step two, the ALJ determined Plaintiff had the following severe
18   impairments: thoracic outlet syndrome, cervical degenerative disc disease, left
19   knee tricompartmental arthosis and ACL reconstruction, headaches, fibromyalgia,
20   and postural orthostatic tachycardia syndrome (POTS). Tr. 1291.
21         At step three, the ALJ found Plaintiff did not have an impairment or
22   combination of impairments that met or medically equaled the severity of one of
23   the listed impairments. Tr. 1293-94.
24         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
25   she could perform work with the following limitations:
26
           Lift/carry 10 pounds occasionally and less than 10 pounds frequently,
27         stand/walk 2 hours in an 8-hour workday, and sit 6 hours in an 8-hour
28         workday. The claimant can occasionally climb ladders, ropes, or



     ORDER GRANTING PLAINTIFF’S MOTION . . . - 4
      Case 2:20-cv-00114-JTR     ECF No. 19   filed 03/01/21   PageID.4153 Page 5 of 18




 1         scaffolds. The claimant can frequently perform all other postural
           actions. The claimant can occasionally reach overhead. The claimant
 2         can occasionally push/pull with the left lower extremity, such as
 3         operation of foot pedals. The claimant must avoid concentrated
           exposure to hazards (such as dangerous moving machinery). The
 4         claimant must avoid concentrated exposure to extreme cold and
 5         extreme heat.
 6
           The claimant has sufficient concentration to understand, remember,
 7         and carry out detailed and complex tasks, maintain persistence and
 8         pace in 2-hour increments with usual and customary breaks
           throughout an 8-hour workday.
 9
10   Tr. 1294.
11         At step four, the ALJ found Plaintiff was capable of performing her past
12   relevant work as a claims adjudicator, substance abuse counselor, and medical
13   social worker. Tr. 1300-01.
14         The ALJ alternatively found at step five that, considering Plaintiff’s age,
15   education, work experience and residual functional capacity, there were other jobs
16   that existed in significant numbers in the national economy that Plaintiff could
17   perform, specifically identifying the representative occupations of addresser,
18   charge account clerk, and final assembler. Tr. 1301-02.
19         The ALJ thus concluded Plaintiff was not under a disability within the
20   meaning of the Social Security Act at any time from the alleged onset date through
21   the date last insured. Tr. 1302.
22                                         ISSUES
23         The question presented is whether substantial evidence supports the ALJ’s
24   decision denying benefits and, if so, whether that decision is based on proper legal
25   standards.
26         Plaintiff contends the Commissioner erred by (1) improperly weighing the
27   opinions from Plaintiff’s treating physicians; (2) improperly finding her mental
28   health impairments to be non-severe at step two; (3) failing to account for


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 5
      Case 2:20-cv-00114-JTR     ECF No. 19    filed 03/01/21   PageID.4154 Page 6 of 18




 1   Plaintiff’s inability to handle stress in the RFC; and (4) improperly assessing
 2   Plaintiff’s subjective complaints.
 3                                        DISCUSSION
 4   1.    Treating Physicians’ Medical Opinions
 5         Plaintiff argues the ALJ erred in weighing the opinions from Plaintiff’s
 6   treating doctors, Dr. Samuel Ortiz and Dr. James Byrd. ECF No. 16 at 4-8.
 7         When a treating physician’s opinion is contradicted by another physician,
 8   the ALJ is required to provide “specific and legitimate reasons” to reject the
 9   opinion. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995). The specific and
10   legitimate standard can be met by the ALJ setting out a detailed and thorough
11   summary of the facts and conflicting clinical evidence, stating his interpretation
12   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
13   1989). The ALJ is required to do more than offer his conclusions, he “must set
14   forth his interpretations and explain why they, rather than the doctors’, are
15   correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988). The opinions
16   from Dr. Ortiz and Dr. Byrd are contradicted by the state agency non-examining
17   doctors; therefore, the specific and legitimate standard applies.
18         In August 2014, Dr. Ortiz completed a letter regarding Plaintiff’s POTS
19   diagnosis, noting her syncopal episodes and chronic lightheadedness. Tr. 710. He
20   stated that she could not sit for more than 10 minutes without being lightheaded
21   and was unable to stand or walk without assistance. Id. She was unable to bend
22   over, reach, stoop, crouch, or kneel without having orthostatic manifestations. Id.
23   He noted that she generally needed to be close to a recliner, sofa, or bed in order to
24   improve her symptoms when they arose. Id. He stated she was unable to work due
25   to her severe orthostatic hypotension, and that she already had had difficulty
26   working full time due to her thoracic outlet syndrome. Id.
27         In August 2016, Dr. James Byrd, Plaintiff’s rheumatologist, completed a
28   letter opining Plaintiff could lift less than ten pounds occasionally, could stand and


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 6
      Case 2:20-cv-00114-JTR     ECF No. 19    filed 03/01/21   PageID.4155 Page 7 of 18




 1   walk for less than two hours, and could sit for less than six hours, due to
 2   fibromyalgia and POTS. Tr. 1229-30. He further stated she was limited in all
 3   manipulative activities and environmental exposures, and could never perform
 4   postural activities. Tr. 1230-31. Dr. Byrd indicated that while treatment had
 5   improved her condition some, she may never get complete resolution of her
 6   symptoms. Tr. 1232. He closed by stating, “Given the severity of her symptoms I
 7   do not feel she is able to work in any meaningful way.” Id.
 8         The ALJ gave these opinions little weight, finding they were partly based on
 9   Plaintiff’s thoracic outlet syndrome, POTS, and fibromyalgia, all of which the ALJ
10   found to have either improved or to be unsupported by the objective record
11   evidence. Tr. 1299. The ALJ further found the opinions relied in part of Plaintiff’s
12   unreliable self-reports of symptoms, and that they infringed on an issue reserved to
13   the Commissioner. Id. Finally, the ALJ found Dr. Ortiz’s opinion was not
14   supported by the essentially unremarkable exam and Plaintiff’s report that she was
15   doing well and able to complete her activities of daily living without too much
16   trouble. Tr. 1300.
17         Plaintiff argues the ALJ improperly disregarded the opinions based on lack
18   of objective findings for fibromyalgia, and asserts that the ALJ’s implication that
19   her impairments improved would seem to indicate that she was at least entitled to a
20   closed period of disability. ECF No. 16 at 6. Finally, Plaintiff argues the ALJ’s
21   assessment of her subjective complaints was flawed, and therefore the rejection of
22   the medical opinions on the basis of her self-reports being unreliable was also
23   improper. Id. at 6. Defendant argues the ALJ appropriately assessed the opinions
24   and found them inconsistent with the lack of objective evidence to support the
25   extent of the assessed severity. ECF No. 17 at 11-12.
26         The Court finds the ALJ’s reasoning is not supported by substantial evidence
27   and does not meet the specific and legitimate standard.
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 7
      Case 2:20-cv-00114-JTR      ECF No. 19    filed 03/01/21   PageID.4156 Page 8 of 18




 1         a. Thoracic outlet syndrome
 2         The ALJ found Dr. Ortiz and Dr. Byrd’s opinions were due little weight
 3   because their opinions were partly based on Plaintiff’s thoracic outlet syndrome
 4   despite thoracic outlet syndrome improving following surgery and physical exams
 5   regularly showing normal range of motion in the shoulders. Tr. 1299. The Court
 6   finds this rationale is not supported by substantial evidence. Plaintiff underwent
 7   decompression surgery for her thoracic outlet syndrome in December 2014, four
 8   months after Dr. Ortiz completed his opinion. Tr. 882. While the record reflects
 9   improvement in her symptoms following surgery, Plaintiff continued to have
10   significant pain and numbness in her left arm and neck, as well as developing
11   symptoms in her right arm. Tr. 891-92, 1015, 1171, 1189, 1284, 2107, 2118, 2579.
12   Her physical therapist noted symptoms in her left hand were inconsistent and
13   dependent on what tasks she engaged in. Tr. 1150, 1199. Improvement in
14   symptoms is not synonymous with elimination of symptoms. Furthermore, the ALJ
15   failed to address whether the improvement in Plaintiff’s symptoms correlated to a
16   change in her RFC.1
17         b. POTS
18         The ALJ partially discounted the opinions because they were based on
19   Plaintiff’s POTS diagnosis, which the ALJ found had extensive benign workup and
20   was effectively managed with medication and cardiac rehab. Tr. 1299. Similar to
21   her arm and neck symptoms, Plaintiff experienced some improvement to POTS
22   following the reduction in her pain from thoracic outlet syndrome. Tr. 845, 854,
23   858. However, the record reflects she continued to experience dizziness and
24
           1
               Dr. Byrd’s opinion, completed a year and a half after Plaintiff’s surgery,
25
     does not cite thoracic outlet syndrome; he noted fibromyalgia and POTS as the
26
     medical bases for the limitations. Tr. 1230, 1232. Therefore, this rationale does not
27
     apply to his opinion.
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 8
      Case 2:20-cv-00114-JTR       ECF No. 19   filed 03/01/21   PageID.4157 Page 9 of 18




 1   lightheadedness, with occasional intermittent syncopal episodes when she was
 2   stressed or in severe pain or engaged in rapid movements. Tr. 846, 854, 1188,
 3   1274, 2132, 2365, 2491-92, 2716. Dr. Ortiz noted in 2018 that even though her
 4   condition had improved, she continued to have some manifestations and he
 5   anticipated she would continue to have them in the years to come, though he was
 6   unable to predict when they would occur. Tr. 3596. Because Plaintiff continued to
 7   experience difficulties, the Court finds the ALJ’s rationale is not supported by
 8   substantial evidence.
 9         With respect to the benign workup, the cardiac findings cited by the ALJ did
10   not indicate that POTS was not an established and accepted condition. Normal
11   cardiac findings appear to have helped establish that her condition was indeed
12   orthostatic hypotension as opposed to some problem with her heart. Tr. 368, 497,
13   708, 794. All of her treating providers agree that POTS is an established condition,
14   and the ALJ found it to be a severe medically determinable impairment. Therefore,
15   it is unclear what the ALJ considered to be the significance of the benign cardiac
16   workup. This is not a specific and legitimate basis for discounting the opinions of
17   the treating doctors.
18         c. Objective findings
19         The ALJ found the “relatively unremarkable objective findings” did not
20   corroborate Plaintiff’s self-reports of symptoms to her providers, and that the
21   medical opinions were out of proportion to the benign longitudinal exam findings.
22   Tr. 1299. Referencing her earlier discussion of the objective findings, the ALJ
23   noted records indicating Plaintiff routinely presented in no acute distress, fully
24   alert/oriented, had normal gait and ambulated without difficulty, had grossly
25   normal neurologic functioning, and had full range of motion and normal muscle
26   bulk and tone. Tr. 1295-96, 1299.
27         The consistency of a medical opinion with the record as a whole is a
28   legitimate factor for an ALJ to consider. 20 C.F.R. § 404.1527(c)(4). A conflict


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 9
     Case 2:20-cv-00114-JTR      ECF No. 19   filed 03/01/21   PageID.4158 Page 10 of 18




 1   between treatment notes and a treating provider’s opinion may constitute an
 2   adequate reason to discredit the opinions of a treating physician or another treating
 3   provider. See Molina v. Astrue, 674 F.3d 1104, 1111-12 (9th Cir. 2012). However,
 4   substantial evidence does not support the ALJ’s characterization of the objective
 5   findings as “relatively unremarkable.”
 6         Dr. Byrd consistently noted Plaintiff presented with classic fibromyalgia
 7   symptoms and greater than 11 tender points. Tr. 703, 796, 851, 897, 932, 957, 971,
 8   1270, 1634, 1648, 1830-31, 1833, 1841, 2048, 2062, 2430, 2647-48, 3526-27,
 9   3534, 3550, 3564. Plaintiff’s chiropractor and physical therapist regularly
10   documented findings supportive of her pain complaints, including positive straight
11   leg raise tests, asymmetry and misalignment, muscle spasms, and various other
12   objective measures. Tr. 1024, 1036-37, 1047-48, 1071, 1112, 1141-42, 1146, 2136-
13   37, 2170, 2174, 2178, 2182, 2186, 2190, 2194, 2198, 2202, 2235, 2239, 2243-44,
14   2248, 2252, 2256, 2260, 2264, 2268, 2272, 2276, 2309, 2313, 2321, 2792-96,
15   2836, 2840, 2844, 2848, 2852, 2855-56. The ALJ’s conclusion that there was not
16   objective evidence to support the opinions cannot be upheld.
17         Furthermore, the Court takes note that fibromyalgia is not a condition that
18   generally presents with extensive objective findings. See generally, Revels v.
19   Berryhill, 874 F.3d 648, 656-57 (9th Cir. 2017); Benecke v. Barnhart, 379 F.3d
20   587 (9th Cir. 2004); Social Security Ruling 12-2p. It is not clear that the normal or
21   unremarkable exam findings identified by the ALJ, such as no neurological deficits
22   and presenting in no acute distress, have any bearing on the existence or severity of
23   Plaintiff’s conditions, and the ALJ cited to no medical source that indicated as
24   much. Therefore, this was not a specific and legitimate basis to reject Dr. Ortiz and
25   Dr. Byrd’s opinions.
26         d. Plaintiff’s self-reports
27         The ALJ found Dr. Ortiz and Dr. Byrd relied in part on Plaintiff’s unreliable
28   self-reported symptoms and limitations. Tr. 1299. A doctor’s opinion may be


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 10
     Case 2:20-cv-00114-JTR      ECF No. 19    filed 03/01/21   PageID.4159 Page 11 of 18




 1   discounted if it is “based to a large extent on a claimant’s self-reports that have
 2   been properly discounted as incredible.” Tommasetti v. Astrue, 533 F.3d 1035,
 3   1041 (9th Cir. 2008). However, when an opinion is not more heavily based on a
 4   patient’s self-reports than on clinical observations, there is no evidentiary basis for
 5   rejecting the opinion. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). The
 6   ALJ did not offer any support for her conclusion that the doctors relied more on
 7   Plaintiff’s self-reports than on their treatment, observations, and professional
 8   judgments. This rationale is not based on substantial evidence.
 9         e. Issue reserved to the Commissioner
10         The ALJ found Dr. Ortiz and Dr. Byrd’s opinions infringed upon an issue
11   reserved to the Commissioner, namely whether Plaintiff could perform her past
12   work or other work. Tr. 1299. The regulations make clear that an opinion on an
13   issue reserved to the Commissioner, such as whether a person is able to work, is
14   not due “any special significance.” 20 C.F.R. § 404.1527(d). Therefore, the ALJ
15   did not err in disregarding those portions of the doctors’ opinions that specifically
16   comment on Plaintiff’s ability to work. However, the medical opinions both
17   comment on work-related factors distinct from their conclusions that Plaintiff is
18   not able to work. The fact that they also commented on the ultimate question of
19   disability does not negate the substance of their other comments.
20         f. Unremarkable exam and ability to complete activities
21         Finally, the ALJ found Dr. Ortiz’s opinion was not supported by the
22   “essentially unremarkable” exam and Plaintiff’s report that she was doing well and
23   able to complete her activities of daily living without too much trouble. Tr. 1300.
24   The citations provided by the ALJ were from exams a year after Dr. Ortiz
25   completed his opinion. Tr. 854 (7/10/15), 863 (8/26/15). In July 2015, when
26   Plaintiff’s cardiologist noted she was able to complete her activities without too
27   much trouble, the provider noted her POTS symptoms were much improved, but
28   she was still occasionally getting symptoms when she was overheated or had


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 11
     Case 2:20-cv-00114-JTR     ECF No. 19    filed 03/01/21   PageID.4160 Page 12 of 18




 1   increasing pain from her thoracic outlet syndrome, and that she was aware of the
 2   triggering activities. Tr. 856. In August 2015, Dr. Ortiz noted an essentially
 3   unremarkable exam apart from tenderness in her low back and that she was mildly
 4   orthostatic when she sat up after the exam. Tr. 863-64. He noted her POTS was
 5   much improved since her surgery for thoracic outlet syndrome. Tr. 864. To the
 6   extent the ALJ implied these normal results and comments were contemporaneous
 7   with Dr. Ortiz’s August 2014 opinion, and thus a basis for rejecting it, the Court
 8   finds such a conclusion is not supported by substantial evidence. As noted above,
 9   the ALJ failed to discuss whether Plaintiff’s improvement following her thoracic
10   outlet syndrome warranted a change in the RFC.
11   2.    Step 2
12         Plaintiff argues the ALJ erred in finding her mental health impairments to be
13   non-severe at step two, and improperly rejected the opinions from the examining
14   and non-examining psychological doctors. ECF No. 16 at 8-18.
15         The step-two analysis is “a de minimis screening device used to dispose of
16   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An
17   impairment is “not severe” if it does not “significantly limit” the ability to conduct
18   “basic work activities.” 20 C.F.R. § 404.1522(a). Basic work activities are
19   “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1522(b). “An
20   impairment or combination of impairments can be found not severe only if the
21   evidence establishes a slight abnormality that has no more than a minimal effect on
22   an individual’s ability to work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
23   1996) (internal quotation marks omitted).
24         The ALJ found depression and generalized anxiety to be non-severe
25   impairments. Tr. 1291. In doing so, she noted Plaintiff’s minimal treatment for
26   mental health conditions, largely unremarkable mental status findings, and that the
27   mental symptoms appeared largely secondary to situational stressors. Tr. 1291-92.
28   The ALJ gave significant weight to the 2014 psychological consultative exam


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 12
     Case 2:20-cv-00114-JTR       ECF No. 19   filed 03/01/21   PageID.4161 Page 13 of 18




 1   conducted by Dr. MacLennan and less weight to the state agency reviewing
 2   doctors and the 2018 consultative exam report from Dr. Metoyer. Tr. 1292-93.
 3         Plaintiff argues the ALJ improperly rejected all of the opinions regarding
 4   Plaintiff’s mental health, and thus the step two finding was not supported by
 5   substantial evidence. ECF No. 16 at 8-18. Defendant argues the ALJ reasonably
 6   considered the evidence and that her finding of non-severe mental impairments is
 7   supported by substantial evidence. ECF No. 17 at 13-21. The Court finds the ALJ
 8   reasonably interpreted the evidence and offered sufficient reasons for rejecting the
 9   opinions that assessed limitations on Plaintiff’s mental functioning.
10         a. Dr. MacLennan
11         In 2014, Plaintiff attended a psychological consultative exam with Dr.
12   Catherine MacLennan. Tr. 749-54. Dr. MacLennan diagnosed major depressive
13   disorder secondary to a health condition, and stated that there likely would be
14   times Plaintiff was less capable because of her weakness, dizziness, and
15   medication side effects, but Plaintiff’s psychological problems would not by
16   themselves prevent her from working. Id. The ALJ gave this opinion significant
17   weight, finding that Plaintiff’s minimal treatment and unremarkable mental status
18   exams throughout the record supported the conclusion that her mental impairments
19   were not severe. Tr. 1292.
20         Plaintiff argues the ALJ erred by giving this opinion significant weight, yet
21   failing to find major depression to be a severe impairment or including any
22   limitations on mental functioning in the RFC. ECF No. 16 at 10-12. Defendant
23   argues the opinion does not contain any functional limitations and the ALJ
24   reasonably interpreted the opinion. ECF No. 17 at 14-15. The Court finds the ALJ
25   did not err. Dr. MacLennan did not assess any limitations on Plaintiff’s cognitive
26   or social abilities and did not state that her mental impairments were severe enough
27   to impair her ability to work. Tr. 749-54. Therefore, the ALJ did not reject the
28   opinion.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 13
     Case 2:20-cv-00114-JTR      ECF No. 19     filed 03/01/21   PageID.4162 Page 14 of 18




 1         b. Dr. Metoyer
 2         In 2018, Plaintiff attended another consultative psychological exam, with
 3   Dr. Patrick Metoyer. Tr. 1853-57. Dr. Metoyer assessed Plaintiff with generalized
 4   anxiety disorder and major depressive disorder. He found she had some mild to
 5   moderate impairment in interacting with others and completing a normal workday
 6   and stated her ability to deal with usual stress would be markedly impaired if a job
 7   involved persistent activity, complex tasks, task pressure, or interacting with
 8   individuals. Tr. 1857.
 9         The ALJ gave this opinion little weight, finding it was not supported by the
10   normal testing and finding it inconsistent with longitudinal evidence of
11   unremarkable presentation and evidence indicating Plaintiff’s mental disorders
12   were effectively managed with medication. Tr. 1293. The ALJ further noted Dr.
13   Metoyer was unaware of Plaintiff’s longitudinal presentation because he reviewed
14   limited records, and that he relied in part on Plaintiff’s unreliable self-reports. Id.
15         Plaintiff argues the ALJ improperly substituted her own interpretation of Dr.
16   Metoyer’s exam findings and asserts the opinion is consistent with Dr. MacLennan
17   and the state agency opinions, and thus is not inconsistent with the longitudinal
18   evidence. ECF No. 16 at 14. She further argues that the ALJ’s assessment of her
19   subjective complaints was flawed, and it was Social Security who provided Dr.
20   Metoyer with limited records. Id. at 14-16. Defendant argues the ALJ’s reasons
21   were all legitimate and supported by substantial evidence. ECF No. 17 at 17-21.
22         The Court finds the ALJ did not err. When an examining physician’s opinion
23   is contradicted by another physician, the ALJ is required to provide “specific and
24   legitimate reasons” to reject the opinion. Lester v. Chater, 81 F.3d 821, 830-31
25   (9th Cir. 1995). Dr. Metoyer’s opinion is contradicted by Dr. MacLennan.
26         An ALJ may legitimately consider an opinion’s consistency with the record
27   and the source’s familiarity with the record. 20 C.F.R. § 404.1527(c). While
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 14
     Case 2:20-cv-00114-JTR      ECF No. 19    filed 03/01/21   PageID.4163 Page 15 of 18




 1   Plaintiff offers an alternative interpretation of the record, the ALJ’s interpretation
 2   was reasonable.
 3         c. State agency reviewing doctors
 4         The state agency doctors who reviewed Plaintiff’s file at the early
 5   administrative stages concluded her mental impairments were severe, and assessed
 6   some varying limitations, including avoiding speed and precision, working at a
 7   slowed pace, and needing to avoid more than occasional contact with the public.
 8   Tr. 76, 84, 95-96, 100-01. In 2018, state agency reviewing doctors found
 9   depression and anxiety to be severe impairments, but noted Plaintiff had no
10   cognitive limits and retained the capacity to carry out complex tasks, and was
11   limited only to occasional superficial interactions with the public. Tr. 1389, 1394-
12   95, 1404-05, 1410.
13         The ALJ stated she gave these opinions less weight than she gave to Dr.
14   MacLennan, noting that the same rationale for finding mental health impairments
15   to be non-severe applied to the state agency doctors as well. Tr. 1292. Plaintiff
16   argues the ALJ failed to offer sufficient reasons for rejecting these opinions. ECF
17   No. 16 at 17. Defendant argues that the ALJ reasonably relied on the evidence of
18   normal mental status exams and other unremarkable clinical findings in
19   determining that Plaintiff’s mental health impairments were non-severe. ECF No.
20   17 at 15-17.
21         For the reasons discussed above, the Court finds the ALJ did not err, and
22   reasonably considered the opinions’ consistency with the record as a whole in
23   finding the opinions were due less weight.
24   3.    Plaintiff’s subjective allegations
25         Plaintiff contends the ALJ erred by improperly rejecting her subjective
26   complaints. ECF No. 16 at 18-20.
27          It is the province of the ALJ to make determinations regarding the
28   reliability of a claimant’s allegations. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 15
     Case 2:20-cv-00114-JTR       ECF No. 19   filed 03/01/21   PageID.4164 Page 16 of 18




 1   Cir. 1995). However, the ALJ’s findings must be supported by specific, cogent
 2   reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once the
 3   claimant produces medical evidence of an underlying medical impairment, the ALJ
 4   may not discredit testimony as to the severity of an impairment merely because it
 5   is unsupported by medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th
 6   Cir. 1998). Absent affirmative evidence of malingering, the ALJ’s reasons for
 7   rejecting the claimant’s testimony must be “specific, clear and convincing.”
 8   Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d
 9   821, 834 (9th Cir. 1996). “General findings are insufficient: rather the ALJ must
10   identify what testimony is not credible and what evidence undermines the
11   claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915,
12   918 (9th Cir. 1993).
13          The ALJ found Plaintiff’s impairments could reasonably be expected to
14   cause the alleged symptoms; however, she found Plaintiff’s statements concerning
15   the intensity, persistence and limiting effects of her symptoms were not entirely
16   consistent with the medical evidence and other evidence in the record. Tr. 1295.
17   Specifically, the ALJ found Plaintiff’s complaints were inconsistent with the
18   benign examination findings, evidence that her POTS was well-controlled with
19   medication and her thoracic outlet syndrome improved following surgery, and
20   several other discrepancies in the record. Tr. 1295-98.
21          An ALJ may reasonably consider a claimant’s statements to the Agency and
22   to her medical providers and consider the consistency of such statements. Social
23   Security Ruling 16-3p. The ALJ noted that Plaintiff’s testimony concerning the
24   frequency of her syncopal episodes, particularly during the summer, conflicted
25   with the medical evidence in the file, which documented far fewer episodes. Tr.
26   1297. The Court finds the ALJ reasonably found Plaintiff’s testimony on this topic
27   to be less than fully reliable.
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 16
     Case 2:20-cv-00114-JTR      ECF No. 19    filed 03/01/21   PageID.4165 Page 17 of 18




 1         However, due to the ALJ’s errors in evaluating the medical opinion
 2   evidence, on remand the ALJ shall also re-evaluate Plaintiff’s statements and
 3   testimony.2 In reassessing her subjective complaints, the ALJ will also consider
 4   whether to credit her allegations regarding stress intolerance.
 5                                     CONCLUSION
 6         The ALJ’s decision is not supported by substantial evidence. On remand, the
 7   ALJ shall reevaluate Plaintiff’s subjective complaints and the medical evidence,
 8   formulate a new RFC, obtain supplemental testimony from a vocational expert, and
 9   take into consideration any other evidence or testimony relevant to Plaintiff’s
10   disability claim.
11         Accordingly, IT IS ORDERED:
12         1.      Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
13   GRANTED.
14         2.      Defendant’s Motion for Summary Judgment, ECF No. 17, is
15   DENIED.
16         3.      The matter is REMANDED to the Commissioner for additional
17   proceedings consistent with this Order.
18         4.      An application for attorney fees may be filed by separate motion.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
26         2
               The Court notes the ALJ used much of the same deficient rationale in
27   discounting Plaintiff’s subjective statements as she used in rejecting Dr. Ortiz and
28   Dr. Byrd’s opinions.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 17
     Case 2:20-cv-00114-JTR     ECF No. 19   filed 03/01/21   PageID.4166 Page 18 of 18




 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 3   the file shall be CLOSED.
 4         IT IS SO ORDERED.
 5         DATED March 1, 2021.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 18
